PER CURIAM.
The husband appeals the final judgment awarding the wife rehabilitative alimony and attorney fees. We find the trial judge erred in awarding attorney fees since the wife made no request for such fees in her pleading. Johnson v. Johnson, 346 So.2d 591 (Fla. 1st DCA 1977).
We also find error in the trial judge’s award of rehabilitative alimony. The wife did not appear at the final hearing and failed to present any testimony whatsoever concerning her needs. Any award of alimony of course must be based on the spouse’s needs and the other’s ability to pay. Sisson v. Sisson, 336 So.2d 1129 (Fla. 1976). The awards of rehabilitative alimony and attorney fees are therefore
REVERSED.
BOYER, Acting C. J., and MILLS and ERVIN, JJ., concur.